 In the Matter of ATLAS OIL & REFINING CORPORATIONandOIL FIELD &REFINERY WORKERS LOCAL No. 23091,AFFILIATED WITH AMERICANFEDERATION OF LABORCase No. 15-B-1073.-Decided April 27,1944Mr. William H. Bronson,of Shreveport, La., for the Company.Messrs. G. Randall Whitmeyer, T. P. Jackson, J. M. Brown, E. W.Clanton,and C.G. Snell, of Shreveport, La.,for the Union.'Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Oil Field & Refinery Workers Localcalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Atlas Oil &RefiningCorporation, Shreveport, Louisiana, herein called the Com-pany,the National Labor Relations Board provided for an appro-priate hearing upon due notice before LeRoy Marceau, Trial Exam-iner.Said hearing ,was held at Shreveport, Louisiana, on March 21;1944.The Company and the Union appeared and participated'Allparties were afforded full opportunity to be heard, to examine andcross examine witnesses, and to introduce evidence bearing on theissues.,The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and,are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.1OilWorkersInternationalUnion, affiliatedwith the Congress of Industrial,Organiza-tions, also served with notice,did not appear.On January 24, 1944, the Oil Workers filedwith the RegionalDirector a Motion to Intervene in which it alleged that the petitionshould be dismissed because there was then pending a charge of unfair labor practicesfiled by theOilWorkersagainst the Company.The case referred to by the Oil Workers(Case No C-2190)was, atter due consideration,closed by the Board by Order dated March10, 1944.TheTrialExaminer at the hearing denied the Motion to Intervene andreferred to the Boardthe Oil Workers'motion to dismiss the petition.That action ishereby affirmed and theimotion to dismiss is hereby denied.56 N. L. R. B., No. 14.60 ATLAS OIL S. REFINING CORPORATION61Upon the-entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THEI COMPANYAtlas Oil & Refining Corporation owns and operates a refinery atJewella, -Louisiana, pumping stations located at Magnolia, Arkansas,Gilark, Louisiana, and Cornie, Louisiana, and gas wells located atGreenwood, Louisiana.The Company also owns a system of pipe linesconnecting its refinery with its wells and with other sources of oil andgas'located in the States of Arkansas and Louisiana.Each month, theCompany processes an average of 275,000 barrels of crude oil havingan approximate value of $300,000.Two thirds of this oil flows to theCompany's Jewella refinery from the Magnolia, Arkansas oil fieldsthrough the pipe lines of the Company. The Company produces gaso-line, kerosene, fuel oil, codimer, cumene and butylene, the last threeproducts named being components of 100-octane gasoline.A substan-tial portion of these products, some of which is transported out of therefinery through-the pipe lines of the Company, ultimately reachesconsumers outside of the State of Louisiana.We find that the operations of the Company affect commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOil Field &' Refinery Workers Local No. 23091, affiliated with theAmerican Federation of Labor,.is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of -the Company, within the meaningof Section 9-(c) and Section 2 (6) and (7) of the Act.IV.THE, APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allproduction,maintenance, refinery and pipe line employees of the'The FieldExaminerreported that the Union submitted 110 American Fedeiation ofLabor cards , that the namesof 101 persons appearing on the cards were listed on the 62DECISIONS OF -NATIONAL LABOR RELATIONS' BOARDCompany, including, yield clerks, timekeeper, shipping clerk, ware-houseman, assistant warehouseman and warehouse clerk in the Officeand Engineering Department of the Refinery Division; the billingclerks in the Oil Movement Department of that Division ; laboratorychemists, analyst and testers, working foremen in the Pipeline Divi-sion,3 and all plant protection employees 4 of the Company, but ex-cluding general office employees and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status, of employees, or effectively recommend such'action, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of,Section 9 (b), of_the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the .question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject-to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of the National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Atlas Oil & Re-fining Corporation, Shreveport, Louisiana, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifteenth Region, actingin this matter as agent for the National Labor Relations Board, and'subject to Article III, Sections 10 and 11, of, said Rules and Regula-tions,among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor,,temporarily laid off, and, including employees in the armed forcesCompany's pay roll of January 15, 1944, which contained the names of 159 employees inthe appropriate unit; and that the cards were dated in December 1943 and January 1944.8All parties agreed that the working foremen have no supervisory authority.4The guards are armed and are taught plant protection methods by the U.S.Army'but they are not sworn in as auxiliaries to the armed forces.- ATLAS OIL & REFINING CORPORATION,63of the United States who present themselves in personat the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election,to determine whether or not they desire to be representedby Oil'Field&RefineryWorkers Local No. 23091,affiliated, withAmerican Federation of Labor, for the purposes of collective 'bar=gaining.2